People ex rel. Campbell v Brann (2020 NY Slip Op 07950)





People ex rel. Campbell v Brann


2020 NY Slip Op 07950


Decided on December 23, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
BETSY BARROS
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2020-09308	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Marion E. Campbell, on behalf of Edwin Martinez, petitioner,
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Marion E. Campbell pro se of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Alexander Fumelli, Morrie I. Kleinbart, and Thomas B. Litsky of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release Edwin Martinez on his own recognizance or for bail reduction upon Richmond County Docket No. CR-004096-RI.

ADJUDGED that the writ is sustained to the extent that bail upon Richmond County Docket No. CR-004096-RI is modified by adding a provision which allows bail to be posted in the form of an insurance company bond in the sum of $10,000 on condition that if Edwin Martinez posts that form of bail, then he shall wear an electronic monitoring bracelet, with monitoring services to be provided by a qualified entity pursuant to CPL 510.40(4)(c), and the application for a writ is otherwise dismissed, without costs or disbursements; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Edwin Martinez has given an insurance company bail bond in the sum of $10,000 and arranged for electronic monitoring, or has posted bail in the form and amount directed by the Criminal Court of the City of New York, Richmond County, in its determination dated November 29, 2020, the Warden of the facility at which Edwin Martinez is incarcerated, or his or her agent, is directed to immediately release Edwin Martinez.
AUSTIN, J.P., BARROS, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court